DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 11/02/2020. 
2.	Claims 1-20 are pending in this application; and, claims 1, 8 and 15 are independent claims. Claims 1, 2, 8, 9, 15 and 16 have been amended. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3, 8, 10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge (20160364200) and Mueller (US 20140121845 A1).
	As per claim 1, Beveridge teaches system comprising:
See para.78 and Fig.11 describing the computing device with a process to execute the instructions of remote desktop connection; as taught by Beveridge)
receiving a remote desktop display request from a mobile client device, (See para.graph.25 describing the user device which is a mobile device as describe in para.23; as taught by Beveridge) 
 	generating a copy of a window process of a remote desktop computer; (See para.29-33, wherein the system provides images of the selected UI running on the remote desktops (analogous to a copy of a windows process) that the user can interact with; as taught by Beveridge)
computing a screen size and a resolution that is appropriate for the mobile client device: (see para.67, the size and shape of the images displayed by the client device 104 are altered or updated to conform to the shape and size of the client device 104; as taught by Beveridge)
generating a virtual display on the copy of the window process of the remote desktop computer  and on the display information of the mobile client device, and  ( see para.67, the size and shape of the images displayed by the client device 104 are altered or updated to conform to the shape and size of the client device 104; as taught by Beverdige)
sending virtual display information to the mobile client device based at least in part on the virtual display; (See para.58 describing sending the virtualized content to the users device; as taught by Beveridge). However Beveridge fails to teach a remote desktop display request that includes display information of a mobile client device wherein the display information comprises a size of the mobile client device and generating display content based at least in part on the screen size and resolution. However, Muller in the analogous art of remote requests teaches:  a remote desktop display request that includes display information of a mobile client device wherein the display para [0053-0055]: receiving display size and resolution of a mobile computer to provide image content for display; as taught by Mueller). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mueller with the teachings of the Beveridge reference. One having ordinary skill in the art would have been motivated to combine such request given that that the transmitted image content depends on the display properties of the mobile computer (para [0054]) to improve the displayed content on a smaller screen.	
As per claim 3, the modified Beveridge teaches the system of claim 1. The modified Beveridge further teaches the display information includes a resolution of the mobile device (Mueller: para [0053-0055]).
As per claim 8, Beveridge teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to perform operations comprising: (See para. 78 and Fig.11 describing the computing device with a process to execute the instructions of remote desktop connection; as taught by Beveridge)
receiving a remote desktop display request from a mobile client device, (See para. 25 describing the user device which is a mobile device as describe in para. 23; as taught by Beveridge) 
 	generating a copy of a window process of a remote desktop computer; (See para. 29-33, wherein the system provides images of the selected UI running on the remote desktops (analogous to a copy of a windows process) that the user can interact with; as taught by Beveridge)
computing a screen size and a resolution that is appropriate for the mobile client device: (see para. 67, the size and shape of the images displayed by the client device 104 are altered or updated to conform to the shape and size of the client device 104; as taught by Beveridge)
generating a virtual display on the copy of the window process of the remote desktop computer and on the display information of the mobile client device, and (see para. 67, the size and shape of the images displayed by the client device 104 are altered or updated to conform to the shape and size of the client device 104; as taught by Beveridge)
sending virtual display information to the mobile client device based at least in part on the virtual display; (See para.58 describing sending the virtualized content to the users device; as taught by Beveridge). However Beveridge fails to teach a remote desktop display request that includes display information of a mobile client device wherein the display information comprises a size of the mobile client device and generating display content based at least in part on the screen size and resolution. However, Muller in the analogous art of remote requests teaches:  a remote desktop display request that includes display information of a mobile client device wherein the display information comprises a size of the mobile client device and generating display content based at least in part on the screen size and resolution (para [0053-0055]: receiving display size and resolution of a mobile computer to provide image content for display; as taught by Muller). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mueller with the teachings of the Beveridge reference. One having ordinary skill in the art would have been motivated to combine such request given that that the transmitted image content depends on the display properties of the mobile computer (para [0054]) to improve the displayed content on a smaller screen.	
As per claim 10, the modified Beveridge teaches the computer program product of claim 8. The modified Beveridge further teaches the display information includes a resolution of the mobile device (Mueller: para [0053-0055]).
As per claim 15, Beveridge teaches a computer-implemented method for displaying a window of a remote desktop on a mobile device with a native layout, the method comprising: 
See para.78 and Fig.11 describing the computing device with a process to execute the instructions of remote desktop connection; as taught by Beveridge)
receiving a remote desktop display request from a mobile client device, (See para. 25 describing the user device which is a mobile device as describe in para.23; as taught by Beveridge) 
 	generating a copy of a window process of a remote desktop computer; (See para.29-33, wherein the system provides images of the selected UI running on the remote desktops (analogous to a copy of a windows process) that the user can interact with; as taught by Beveridge)
computing a screen size and a resolution that is appropriate for the mobile client device: (see para.67, the size and shape of the images displayed by the client device 104 are altered or updated to conform to the shape and size of the client device 104; as taught by Beveridge)
generating a virtual display on the copy of the window process of the remote desktop computer and on the display information of the mobile client device, and  ( see para.67, the size and shape of the images displayed by the client device 104 are altered or updated to conform to the shape and size of the client device 104; as taught by Beveridge)
sending virtual display information to the mobile client device based at least in part on the virtual display; (See para.58 describing sending the virtualized content to the users device; as taught by Beveridge). However Beveridge fails to teach a remote desktop display request that includes display information of a mobile client device wherein the display information comprises a size of the mobile client device and generating display content based at least in part on the screen size and resolution. However, Muller in the analogous art of remote requests teaches:  a remote desktop display request that includes display information of a mobile client device wherein the display information comprises a size of the mobile client device and generating display content based at least in part on the screen size and resolution (para [0053-0055]: receiving display size and resolution of a mobile computer to provide image content for display; as taught by Muller). It 
	As per claim 17, the modified Beveridge teaches the method of claim 15. The modified Beveridge further teaches the display information includes a resolution of the mobile device (Mueller: para [0053-0055]). 
5.	Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge (20160364200), Mueller (US 20140121845 A1) and Rudchenko et al. (“Rudchenko”, US 20120264516 A1).
As per claim 2, the modified Beveridge teaches the virtual display and system of claim 1. The modified Beveridge does not explicitly disclose determining one or more update type(s) and sending one or more update(s) to a mobile client device wherein the one or more update(s) update the display based on the update type(s). However, Rudchenko in the analogous art of receiving data teaches: determining one or more update type(s) and sending one or more update(s) to a mobile client device wherein the one or more update(s) update the display based on the update type(s) (para [0037, 0039-0041]: “the cloud service 126…selects the next ordered plurality of characters to display”), the layout or characters are updated/”replaced” “[w]hen the user 104 decides to play another round of the game” and are “based on the calculated accuracy or calculated speed…based on the determined contact area…based on a desire by…the cloud service 126 to collect data regarding particular characters or patterns of characters”, e.g. in response to low accuracy type of received touch screen inputs, keys/characters layout are updated and replaced at the time when the user decides to play another game). It would have been obvious to one of 
As per claim 9, the modified Beveridge teaches the computer program product of claim 8. The modified Beveridge does not explicitly disclose determining one or more update type(s) and sending one or more update(s) to a mobile client device wherein the one or more update(s) update the display based on the update type(s). However, Rudchenko in the analogous art of receiving data teaches: determining one or more update type(s) and sending one or more update(s) to a mobile client device wherein the one or more update(s) update the display based on the update type(s) (para [0037, 0039-0041]: “the cloud service 126…selects the next ordered plurality of characters to display”), the layout or characters are updated/”replaced” “[w]hen the user 104 decides to play another round of the game” and are “based on the calculated accuracy or calculated speed…based on the determined contact area…based on a desire by…the cloud service 126 to collect data regarding particular characters or patterns of characters”, e.g. in response to low accuracy type of received touch screen inputs, keys/characters layout are updated and replaced at the time when the user decides to play another game). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rudchenko with the teachings of the modified Beveridge. One having ordinary skill in the art would have been motivated to combine such received data in order to free up local computing resources.
As per claim 16, the modified Beveridge teaches the method of claim 15. The modified Beveridge does not explicitly disclose determining one or more update type(s) and sending one or more update(s) to a mobile client device wherein the one or more update(s) update the display para [0037, 0039-0041]: “the cloud service 126…selects the next ordered plurality of characters to display”), the layout or characters are updated/”replaced” “[w]hen the user 104 decides to play another round of the game” and are “based on the calculated accuracy or calculated speed…based on the determined contact area…based on a desire by…the cloud service 126 to collect data regarding particular characters or patterns of characters”, e.g. in response to low accuracy type of received touch screen inputs, keys/characters layout are updated and replaced at the time when the user decides to play another game). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rudchenko with the teachings of the modified Beveridge. One having ordinary skill in the art would have been motivated to combine such received data in order to free up local computing resources.
6.	Claim(s) 4, 6, 11, 13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge (20160364200), Mueller (US 20140121845 A1) and Hegdal et al. (“Hegdal”, US 20180165170 A1).
As per claim 4, the modified Beveridge teaches the copy of the window' process of claim 1. The modified Beveridge does not explicitly disclose a copy based on a fork operation. However, Hegdal in the analogous art of a window copy process teaches: a copy based on a fork operation (para [0031-0032, 0067, 0076, 0097]: copy of window process (or application) is based on a fork operation whereby a process creates a copy of itself when one virtual machine remote from the other fails, i.e. the agent can fork the parent processes of any running applications such as a web browser to produce child processes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hegdal with 
As per claim 6, the modified Beveridge teaches the system of claim 1. The modified Beveridge does not explicitly disclose frame buffer information. However, Hegdal in the analogous art of rdp teaches: frame buffer information (para [0036]: server-side virtual desktop agent/manager of the remote desktop computer transmits framebuffer (display information) data over the network to the virtual desktop client/mobile client device, para [0031, 0108]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hegdal with the teachings of the modified Beveridge. One having ordinary skill in the art would have been motivated to combine such a frame buffer to increase application performance by allowing synchronous operations to complete quickly.
As per claim 11, the modified Beveridge teaches the copy of the window' process of claim 8. The modified Beveridge does not explicitly disclose a copy based on a fork operation. However, Hegdal in the analogous art of a window copy process teaches: a copy based on a fork operation (para [0031-0032, 0067, 0076, 0097]: copy of window process (or application) is based on a fork operation whereby a process creates a copy of itself when one virtual machine remote from the other fails, i.e. the agent can fork the parent processes of any running applications such as a web browser to produce child processes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hegdal with the teachings of the modified Beveridge reference. One having ordinary skill in the art would have been motivated to combine such an operation in order to efficiently share memory and disk state with the source from which it was forked while becoming independent from the source.
para [0036]: server-side virtual desktop agent/manager of the remote desktop computer transmits framebuffer (display information) data over the network to the virtual desktop client/mobile client device, para [0031, 0108]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hegdal with the teachings of the modified Beveridge. One having ordinary skill in the art would have been motivated to combine such a frame buffer to increase application performance by allowing synchronous operations to complete quickly.
As per claim 18, the modified Beveridge teaches the copy of the window' process of claim 15. The modified Beveridge does not explicitly disclose a copy based on a fork operation. However, Hegdal in the analogous art of a window copy process teaches: a copy based on a fork operation (para [0031-0032, 0067, 0076, 0097]: copy of window process (or application) is based on a fork operation whereby a process creates a copy of itself when one virtual machine remote from the other fails, i.e. the agent can fork the parent processes of any running applications such as a web browser to produce child processes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hegdal with the teachings of the modified Beveridge reference. One having ordinary skill in the art would have been motivated to combine such an operation in order to efficiently share memory and disk state with the source from which it was forked while becoming independent from the source.
As per claim 20, the modified Beveridge teaches the method of claim 15. The modified Beveridge does not explicitly disclose frame buffer information. However, Hegdal in the analogous art of rdp teaches: frame buffer information (para [0036]: server-side virtual desktop agent/manager of the remote desktop computer transmits framebuffer (display information) data over the network to the virtual desktop client/mobile client device, para [0031, 0108]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hegdal with the teachings of the modified Beveridge. One having ordinary skill in the art would have been motivated to combine such a frame buffer to increase application performance by allowing synchronous operations to complete quickly.
7.	Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge (20160364200), Mueller (US 20140121845 A1) and Murray et al. (“Murray”, US 20120075204 A1).
	As per claim 5, the modified Beveridge teaches the system of claim 1. The modified Beveridge does not explicitly disclose a resolution of a remote desktop computer being preserved so as to allow for other mobile client devices to access the remote desktop computer. However, Murray in the analogous art of rdp teaches: a resolution of a remote desktop computer being preserved so as to allow for other mobile client devices to access the remote desktop computer (para [0014, 0033]: user views the GUI on the mobile device at the same or greater resolution as on the host computer 110 wherein the GUI can be provided on multiple displays of differing resolutions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murray with the teachings of the modified Beveridge. One having ordinary skill in the art would have been motivated to combine such preserving so that the GUI can be provided on multiple displays of differing resolutions.
	As per claim 12, the modified Beveridge teaches the computer program product of claim 8. The modified Beveridge does not explicitly disclose a resolution of a remote desktop computer being preserved so as to allow for other mobile client devices to access the remote desktop computer. However, Murray in the analogous art of rdp teaches: a resolution of a remote desktop  (para [0014, 0033]: user views the GUI on the mobile device at the same or greater resolution as on the host computer 110 wherein the GUI can be provided on multiple displays of differing resolutions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murray with the teachings of the modified Beveridge. One having ordinary skill in the art would have been motivated to combine such preserving so that the GUI can be provided on multiple displays of differing resolutions.
As per claim 19, the modified Beveridge teaches the method of claim 15. The modified Beveridge does not explicitly disclose a resolution of a remote desktop computer being preserved so as to allow for other mobile client devices to access the remote desktop computer. However, Murray in the analogous art of rdp teaches: a resolution of a remote desktop computer being preserved so as to allow for other mobile client devices to access the remote desktop computer (para [0014, 0033]: user views the GUI on the mobile device at the same or greater resolution as on the host computer 110 wherein the GUI can be provided on multiple displays of differing resolutions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murray with the teachings of the modified Beveridge. One having ordinary skill in the art would have been motivated to combine such preserving so that the GUI can be provided on multiple displays of differing resolutions.
8.	Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge (20160364200), Mueller (US 20140121845 A1) and Brakensiek et al. (“Brakensiek”, US 20110271198 A1)
As per claim 7, the modified Beveridge teaches the system of claim 1. The modified Beveridge does not explicitly disclose invoking a frame buffer manager of the remote desktop para [0034]: a remote frame buffer copying process to copy frames from the content rendered at the server device (e.g., the mobile terminal 10) in a first frame buffer over to a second frame buffer at the client device (e.g., second communication device 20), the devices 50 include UI manager 80 and memory 76 configured to buffer input data (fig. 2; para [0027-0029)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brakensiek with the teachings of the modified Beveridge. One having ordinary skill in the art would have been motivated to combine such communication in order to provide remote access to a graphical user interface. 
As per claim 14, the modified Beveridge teaches the computer program product of claim 8. The modified Beveridge does not explicitly disclose invoking a frame buffer manager of the remote desktop computer, wherein the frame buffer manager communicates with a frame buffer manager of the mobile client device. However, Brakensiek in the analogous art of copying process teaches: invoking a frame buffer manager of the remote desktop computer, wherein the frame buffer manager communicates with a frame buffer manager of the mobile client device (para [0034]: a remote frame buffer copying process to copy frames from the content rendered at the server device (e.g., the mobile terminal 10) in a first frame buffer over to a second frame buffer at the client device (e.g., second communication device 20), the devices 50 include UI manager 80 and memory 76 configured to buffer input data (fig. 2; para [0027-0029)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brakensiek with the teachings of the modified Beveridge. One having 

Response to Arguments
	Applicant's arguments filed 03/13/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection.	

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
	
			
/LE V NGUYEN/Examiner, Art Unit 2174                                                                                                                                                                                                        		
June 8, 2021		

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174